   Case 1:19-cv-03320 Document 1 Filed 11/24/19 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                    DENVER DIVISION


 Aristors Licensing LLC,                                         Case No. ________________
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 CriticalArc Inc.,

           Defendant.



                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aristors Licensing LLC ("Aristors"), through its attorneys, complains of

CriticalArc Inc. ("CriticalArc"), and alleges the following:

                                                   PARTIES

       1.         Plaintiff Aristors Licensing LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 6009 W Parker Rd,Ste 149 - 1033,

Plano, TX 75093.

       2.         Defendant CriticalArc Inc. is a corporation organized and existing under the laws

of Delaware that maintains its principal place of business at 200 Union Blvd Suite 200

Lakewood, CO 80228.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                   1
   Case 1:19-cv-03320 Document 1 Filed 11/24/19 USDC Colorado Page 2 of 5




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District. In addition, Aristors has suffered harm in this district.

                                           PATENT-IN-SUIT

        7.      Aristors is the assignee of all right, title and interest in United States Patent No.

8,013,734 (the "'734 Patent"); (the "Patent-in-Suit"); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patent-in-Suit. Accordingly, Aristors possesses the exclusive right and standing to prosecute the

present action for infringement of the Patent-in-Suit by Defendant.

                                           The '734 Patent

        8.      The '734 Patent is entitled "Personal safety mobile notification system," and

issued 9/6/2011. The application leading to the '734 Patent was filed on 1/28/2008, which

ultimately claims priority from provisional application number 60/930,093, filed on 5/14/2007. A

true and correct copy of the '734 Patent is attached hereto as Exhibit 1 and incorporated herein by

reference.

        9.      The '734 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE '734 PATENT

        10.     Aristors incorporates the above paragraphs herein by reference.




                                                   2
   Case 1:19-cv-03320 Document 1 Filed 11/24/19 USDC Colorado Page 3 of 5




          11.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '734 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least CriticalArc's SafeZone Solution (among the

"Exemplary CriticalArc Products") that infringe at least exemplary claims 1 of the '734 Patent

(the "Exemplary '734 Patent Claims") literally or by the doctrine of equivalents. On information

and belief, numerous other devices that infringe the claims of the '734 Patent have been made,

used, sold, imported, and offered for sale by Defendant and/or its customers.

          12.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '734 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          13.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          14.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '734 Patent. On

information and belief, Defendant has also continued to sell the Exemplary CriticalArc Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '734 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '734

Patent.

          15.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '734 Patent, literally or by the doctrine of

equivalents, by selling Exemplary CriticalArc Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '734 Patent.




                                                  3
   Case 1:19-cv-03320 Document 1 Filed 11/24/19 USDC Colorado Page 4 of 5




        16.      Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '734

Patent, literally or by the doctrine of equivalents, by selling Exemplary CriticalArc Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'734 Patent. Moreover, the Exemplary CriticalArc Products are not a staple article of commerce

suitable for substantial noninfringing use.

        17.      Exhibit 2 includes charts comparing the Exemplary '734 Patent Claims to the

Exemplary CriticalArc Products. As set forth in these charts, the Exemplary CriticalArc

Products practice the technology claimed by the '734 Patent. Accordingly, the Exemplary

CriticalArc Products incorporated in these charts satisfy all elements of the Exemplary '734

Patent Claims.

        18.      Aristors therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        19.      Aristors is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        20.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Aristors respectfully

requests a trial by jury on all issues so triable.

                                              PRAYER FOR RELIEF

WHEREFORE, Aristors respectfully requests the following relief:

       A.       A judgment that the '734 Patent is valid and enforceable;

       B.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the '734 Patent;




                                                     4
 Case 1:19-cv-03320 Document 1 Filed 11/24/19 USDC Colorado Page 5 of 5




    C.      An accounting of all damages not presented at trial;

    D.      A judgment that awards Aristors all appropriate damages under 35 U.S.C. § 284

            for Defendant's past infringement, and any continuing or future infringement of the

            Patent-in-Suit, up until the date such judgment is entered, including pre- or post-

            judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

            if necessary, to adequately compensate Aristors for Defendant's infringement, an

             accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Aristors be awarded its reasonable attorneys' fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Aristors be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Aristors be awarded such further relief at law or in equity as the Court

                deems just and proper.



Dated: November 24, 2019           Respectfully submitted,

                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Aristors Licensing LLC




                                                5
